UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2055



LAWRENCE D. MORDEROSIAN,

                                              Plaintiff - Appellant,

          versus


JAMES S. GILMORE, III,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-00-1163-A)


Submitted:   January 15, 2002             Decided:   January 24, 2002


Before WIDENER, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lawrence D. Morderosian, Appellant Pro Se. Alice Ann Berkebile,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lawrence D. Morderosian seeks to appeal the district court’s

order denying his motion for extension of time to appeal its dis-

missal of his civil action.   The district court entered an order on

July 16, 2001 granting Morderosian thirty days in which to appeal

its April 30, 2001 order denying him an extension of time to

appeal.   The court later emphasized in a July 31, 2001 order that

Morderosian had until August 15, 2001 to note his appeal.        We

conclude the district court was without jurisdiction to so extend

the appeal period because more than sixty days had lapsed since the

April 30, 2001 order.    See Fed. R. App. P. 4(a)(5)(c).     In any

event, Morderosian’s notice of appeal was not filed until August

17, 2001.

     Accordingly, we dismiss this appeal for lack of jurisdiction.

We deny Morderosian’s motion for oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2